Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a drive shaft to provide input to said compressor section” (claims 3 and 12) must be shown or the feature canceled from the claims (“compressor section” in each of claims 3 and 12 appears intended to be “compressor” and has been objected to below).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 1 is objected to because, for clarity, the claim should be: 

1. 	A gas turbine engine comprising: 
a compressor section[[,]]; 
a combustor[[,]]; 
[[and ]]a turbine section; 
a fuel supply system for supplying fuel to said combustor, and including a fuel heating heat exchanger, with a bypass line downstream of said fuel heating heat exchanger for bypassing fuel back to a fuel tank;[[ and ]]
fuel in said bypass line being a fluid to be cooled[[,]]; 
an associated fluid to be heated[[,]]; and 
a transcritical vapor cycle for heating said fluid to be heated, and for cooling said fluid to be cooled, said transcritical vapor cycle including:
 a gas cooler, in which said fluid to be heated is heated by a refrigerant in said transcritical vapor cycle; [[and]]
; 
a compressor upstream of said gas cooler for compressing the refrigerant to a pressure above a critical point for the refrigerant[[,]]; and 
an expansion device for expanding the refrigerant downstream of said gas cooler[[,]];
[[with]]wherein said evaporator heat exchanger [[being]]is downstream of said expansion device, and  

Claim 3 is objected to because “said compressor section” should be --said compressor--.
Claim 11 is objected to because, for clarity, the claim should be 

11. 	A gas turbine engine comprising: 
a compressor section[[,]];
a combustor[[,]]; [[and]]
a turbine section[[,]]; [[and]]
a fuel supply system for supplying fuel to said combustor, said fuel supply system having a fuel delivery line for delivering fuel from a fuel tank to said combustor and there being a fuel heating heat exchanger on said fuel delivery line, and there being a bypass line for bypassing fuel downstream of said fuel heating heat exchanger back to said fuel tank; 
;
an associated fluid to be heated[[,]];
and a transcritical vapor cycle for heating said fluid to be heated, and for cooling said fluid to be cooled, said transcritical vapor cycle including:
a gas cooler, in which said fluid to be heated is heated by a refrigerant in said transcritical vapor cycle; [[and]] 
an evaporator heat exchanger at which said fluid to be cooled is cooled by the refrigerant in said transcritical vapor cycle[[,]]; 
a compressor upstream of said gas cooler for compressing the refrigerant to a pressure above a critical point for the refrigerant[[,]]; and 
an expansion device for expanding the refrigerant downstream of said gas cooler[[,]]; 
[[with]]wherein said evaporator heat exchanger [[being]]is downstream of said expansion device, and such that the refrigerant passing through said gas cooler to heat said fluid to be heated is generally above the critical point; 
wherein said expansion device is a turbo expander; 
wherein said fluid to be heated is air in a bypass duct; and 
wherein said refrigerant is CO2.  

Claim 12 is objected to because “said compressor section” should be --said compressor--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“expansion device” in claims 1, 2, and 11 -- “expansion device 198” (see Para 43 of U.S. 20210018228 (PGPUB for instant application)) and Para 16 - “expansion device Is a turbo expander” and Para 18 - “expansion device is a fixed expansion device” and Para 51 - “expander 248” (see Fig. 6)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niggemann et al. (U.S. 6,182,435) in view of Chordia. (U.S. 2003/0167791).
Re claim 1:

a compressor section (16, compressor section - Col. 4, Line 9), a combustor (18, combustor - Col. 4, Line 10), and a turbine section (20, turbine section - Col. 4, Line 10); 
a fuel supply system (30, fuel-based heat transport system - Col. 6, Line 56 (a type of fuel supply system as shown in Fig. 4 and described in Col. 6, Line 56- Col. 7, Line 9)) for supplying fuel to said combustor (18)(Col. 6, Lines 56-67 - “…fuel-based heat transport system 30… for directing fuel to the engine combustors…”), and including a fuel heating heat exchanger (124, fuel cooled subcooler - Col. 6, Lines 42-43 (a type of fuel heating heat exchanger as shown in Fig. 4 and described in Col. 8, Lines 8-12)), with a bypass line (166, fail safe fuel flow conduit - Col. 7, Lines 13-14 (a type of bypass line as it is shown in Fig. 4 bypassing the downstream elements of 152 (combustor per Col. 8, Lines 20-25) and returning fuel back to “FUEL TANK 140” (as described in Col. 7, Lines 13-15))) downstream of said fuel heating heat exchanger (124)(see Fig. 4 - element 166 is shown downstream element 124) for bypassing fuel back to a fuel tank (140, fuel tank - Col. 6, Lines 56-57)(see Fig. 4 and Col. 7, Lines 13-15); and 
fuel (Col. 7, Lines 13-14 - “fail safe fuel flow conduit”) in said bypass line (166) being a fluid to be cooled (see Fig. 4 at element 74, Col. 5, Lines 59-62, and Col. 9, Lines 46-50 (“fuel” referenced passing through elements 166 (see Col. 7, Lines 13-14) and 74 (see Col. 9, Lines 46-50) is a type of fluid to be cooled)), an associated fluid to be heated (36, fan airstream - Col. 8, Line 34 (a type of fluid to be heated as shown in Fig. 4 and as described in Col. 8, Lines 33-34 and Lines 47-48)), and a vapor cycle (44, 
Niggemann fails to disclose a transcritical vapor cycle, nor wherein the compressor is for compressing the refrigerant to a pressure above a critical point for the refrigerant, nor wherein the refrigerant passing through the gas cooler to heat the fluid to be heated is generally above the critical point.
Chordia teaches a transcritical vapor cycle (see Figs. 3, 4, and Para 97) for heating a fluid to be heated (7, cooling ambient media - Para 91 (a type of fluid to be heated as shown in Fig. 4 and described in Para 91))(see Fig. 4 and Para 91 - “working fluid gives up heat in the heat rejector (5)”), and for cooling a fluid to be cooled (see Fig. 4 and Para 91 - “working fluid enters the heat absorber, where it cools a heat source that is represented by the wavy lines underneath the heat accepter” (person having ordinary skill in the art would recognize wavy lines under element 2 in Fig. 4 are a type of fluid to be cooled as described in Para 91)), said transcritical vapor cycle including a gas cooler (5, heat rejector - Para 97 (a type of gas cooler as described in Para 91)), in which said fluid to be heated (7) is heated by a refrigerant (Para 91 - “refrigerant that is used in the system, which can be water, carbon dioxide or a hydrocarbon, operates in a transcritical cycle”) in said transcritical vapor cycle (see Fig. 4 and Para 91 - “Said working fluid gives up heat in the heat rejecter (5), exchanging the heat with the cooling ambient media (7).”) and an evaporator heat exchanger (2, heat absorber - Para 91 (a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the vapor cycle of Niggemann after the vapor cycle of Chordia (thereby using the refrigerant, compressor, expansion device, evaporator heat exchanger, and gas cooler of Chordia as those in the vapor cycle of Niggemann) for the advantage of improved efficiency (Chordia; Para 17) and for the advantage of using a non-toxic and environmentally benign refrigerant (Chordia; Para 30).
Re claim 2:
Niggemann in view of Chordia teaches the gas turbine engine of claim 1, as described above.

Niggemann in view of Chordia teaches wherein said expansion device (Chordia; 10 (in the combination of Niggemann in view of Chordia, the expansion device of Niggemann (98) has been replaced with the expansion device of Chordia (10) as described above)) is a turbo expander (Chordia; 10, turbine - Para 97 (a type of turbo expander as described in Para 97)).
Re claim 3:
Niggemann in view of Chordia teaches the gas turbine engine of claim 2, as described above.
Niggemann/Chordia (as combined in rejecting claims 1-2 above) fails to teach wherein said turbo expander is configured to drive a shaft to provide drive input to said compressor section.
Chordia teaches wherein a turbo expander (Chordia; 10, turbine - Para 97 (a type of turbo expander as described in Para 97)) is configured to drive a shaft (11, coupling - Para 97 (person having ordinary skill in the art would recognize element 11 is a type of shaft as shown in Fig. 4)) to provide drive input to a compressor section (3, compressor - Para 91 (a type of compressor section))(see Fig. 4 and Para 97).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the shaft (and the function thereof (driving compressor)) of Chordia in the system of Niggemann/Chordia for the advantage of producing useful work which is recovered by the compressor (Chordia; Para 30).
Re claim 4:

Niggemann in view of Chordia further teaches wherein said fluid to be heated (Niggemann; 36) is air (Niggemann; Col. 8, Lines 47-48 - “heat ultimately rejected by the high temperature cooling device 44 to the airstream 36”) in a bypass duct (Niggemann; 22, bypass duct - Col. 5, Line 54)(Niggemann; see Fig. 4 and Col. 8, Lines 49-55).
Re claims 5 and 6:
Niggemann in view of Chordia teaches the gas turbine engine of claims 1 and 4, as described above.
Niggemann in view of Chordia teaches wherein said refrigerant is CO2 (Chordia; Para 91 (the refrigerant of Chordia has been used as the refrigerant in the combination of Niggemann/Chordia as described above)).
Re claim 11:
Niggemann discloses a gas turbine engine (12, turbofan engine - Col. 4, Line 7 (a type of gas turbine engine)) comprising: 
a compressor section (16, compressor section - Col. 4, Line 9), a combustor (18, combustor - Col. 4, Line 10), and a turbine section (20, turbine section - Col. 4, Line 10), and a fuel supply system (30, fuel-based heat transport system - Col. 6, Line 56 (a type of fuel supply system as shown in Fig. 4 and described in Col. 6, Line 56- Col. 7, Line 9)) for supplying fuel to said combustor (18)(Col. 6, Lines 56-67 - “…fuel-based heat transport system 30… for directing fuel to the engine combustors…”), said fuel supply system (30) having a fuel delivery line (144, fuel conduit - Col. 6, Lines 57-58) for 
fuel (Col. 7, Lines 13-14 - “fail safe fuel flow conduit”) in said bypass line (166) being a fluid to be cooled (see Fig. 4 at element 74, Col. 5, Lines 59-62, and Col. 9, Lines 46-50 (“fuel” referenced passing through elements 166 (see Col. 7, Lines 13-14) and 74 (see Col. 9, Lines 46-50) is a type of fluid to be cooled)), an associated fluid to be heated (36, fan airstream - Col. 8, Line 34 (a type of fluid to be heated as shown in Fig. 4 and as described in Col. 8, Lines 33-34 and Lines 47-48)), and a vapor cycle (44, high temperature vapor cycle cooling device - Col. 5, Lines 2-3) for heating said fluid to be heated (36)(Col. 8, Lines 47-48 - “heat ultimately rejected by the high temperature cooling device 44 to the airstream 36”), and for cooling said fluid to be cooled (“fuel” referenced passing through elements 74/166 (as described in Col. 7, Lines 13-14 and Col. 9, Lines 46-50))(see Fig. 4 at element 100 (element 100 is shown and described as 
airstream 36”) in a bypass duct (22, bypass duct - Col. 5, Line 54)(Niggemann; see Fig. 4 and Col. 8, Lines 49-55).  
Niggemann fails to disclose a transcritical vapor cycle, nor wherein the compressor is for compressing the refrigerant to a pressure above a critical point for the refrigerant, nor wherein the refrigerant passing through the gas cooler to heat the fluid to be heated is generally above the critical point, nor wherein said expansion device is a turbo expander, nor wherein said refrigerant is CO2.
Chordia teaches a transcritical vapor cycle (see Figs. 3, 4, and Para 97) for heating a fluid to be heated (7, cooling ambient media - Para 91 (a type of fluid to be heated as shown in Fig. 4 and described in Para 91))(see Fig. 4 and Para 91 - “working fluid gives up heat in the heat rejector (5)”), and for cooling a fluid to be cooled (see Fig. 4 and Para 91 - “working fluid enters the heat absorber, where it cools a heat source that is represented by the wavy lines underneath the heat accepter” (person having ordinary skill in the art would recognize wavy lines under element 2 in Fig. 4 are a type of fluid to be cooled as described in Para 91)), said transcritical vapor cycle including a gas cooler (5, heat rejector - Para 97 (a type of gas cooler as described in Para 91)), in which said fluid to be heated (7) is heated by a refrigerant (Para 91 - “refrigerant that is used in the system, which can be water, carbon dioxide or a hydrocarbon, operates in a transcritical cycle”) in said transcritical vapor cycle (see Fig. 4 and Para 91 - “Said working fluid gives up heat in the heat rejecter (5), exchanging the heat with the cooling ambient media (7).”) and an evaporator heat exchanger (2, heat absorber - Para 91 (a type of evaporator heat exchanger as shown in Fig. 4 and described in Para 11)) at carbon dioxide or a hydrocarbon, operates in a transcritical cycle”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the vapor cycle of Niggemann after the vapor cycle of Chordia (thereby using the refrigerant, compressor, expansion device, evaporator heat exchanger, and gas cooler of Chordia as those in the vapor cycle of Niggemann) for the advantage of improved efficiency (Chordia; Para 17) and for the advantage of using a non-toxic and environmentally benign refrigerant (Chordia; Para 30).
Re claim 12:
Niggemann in view of Chordia teaches the gas turbine engine of claim 11, as described above.
Niggemann/Chordia (as combined in the rejection of claim 11 above) fails to teach wherein said turbo expander is configured to drive a shaft to provide drive input to said compressor section.
Chordia teaches wherein a turbo expander (Chordia; 10, turbine - Para 97 (a type of turbo expander as described in Para 97)) is configured to drive a shaft (11, coupling - Para 97 (person having ordinary skill in the art would recognize element 11 is a type of shaft as shown in Fig. 4)) to provide drive input to a compressor section (3, compressor - Para 91 (a type of compressor section))(see Fig. 4 and Para 97).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the shaft (and the function thereof (driving compressor)) of Chordia in the system of Niggemann/Chordia for the advantage of producing useful work which is recovered by the compressor (Chordia; Para 30).
Allowable Subject Matter
Claims 7-10, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 7-10 and 13-18 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein there is a return line heat exchanger on said bypass line and upstream of said evaporator heat exchanger” (emphasis added) as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 7, 10, 13, and 17 (as well as claims depending therefrom).
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finney et al. (U.S. 2012/0312037) teaches a gas turbine engine (22) comprising a combustor (60) and a fuel supply system (10) for supplying fuel to the combustor (see Fig. 1 at line leading from element 62 to element 60), the fuel supply system having a fuel delivery line (see Fig. 1 - dotted lines from element 42, to 20,50,52,56,46,48,62, and leading to 60) for delivering fuel from a fuel tank (42) to the combustor (60) and there being a fuel heating heat exchanger (46/48) on the fuel delivery line (see Fig. 1), and there being a bypass line (see Fig. 1 - dotted lines from element 62 to 44 and then to 42) for bypassing fuel downstream of the fuel heating heat exchanger back to the fuel tank (see Fig. 1 at 62); fuel in said bypass line being a fluid to be cooled (see Fig. 1 at 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/17/22